Exhibit 10.5

SUPERVALU INC.

FISCAL 2009-2010 LONG-TERM INCENTIVE PROGRAM

UNDER THE 2007 STOCK PLAN

PERFORMANCE STOCK UNIT AWARD

TERMS AND CONDITIONS (CASH-SETTLED UNITS)

These Performance Stock Unit Award Terms and Conditions (“Terms and Conditions”)
apply to the Award of Performance Stock Units granted pursuant to Fiscal
2009-2010 Long-Term Incentive Program under the 2007 Stock Plan (the “Plan”),
pursuant to the Performance Stock Unit Award Agreement to which this document is
attached. Capitalized terms that are used in this document, but are not defined,
shall have the meanings ascribed to them in the Plan or the accompanying
Performance Stock Unit Award Agreement.

1. Award of Performance Stock Units. SUPERVALU INC. (the “Company”) hereby
grants to you an Award of Performance Stock Units for the number of Performance
Stock Units set forth in the attached Agreement. The Award is effective as of
the Grant Date. Each Performance Stock Unit represents the right to receive one
Cash-Settled Unit, subject to the Terms and Conditions. Each Cash-Settled Unit
shall represent the right to receive cash in the amount equal to the Fair Market
Value of one share of the Company’s Common Stock, $1.00 par value (the “Common
Stock”). A Cash-Settled Unit will be deemed to be a Restricted Stock Unit under
the terms of the Plan.

2. Rights with Respect to the Performance Stock Units and the Cash-Settled
Units. The Performance Stock Units granted pursuant to the attached Agreement
and the Cash-Settled Units described in the Terms and Conditions do not and
shall not give you any of the rights and privileges of a holder of Common Stock.
Your rights with respect to the Performance Stock Units shall remain forfeitable
at all times prior to the date on which such rights become earned and your
rights with respect to the Cash-Settled Units shall remain forfeitable at all
times prior to the date on which such rights vest and the restrictions with
respect to the Cash-Settled Units lapse in accordance with Section 3 or
Section 4 hereof.

3. Earning of Performance Stock Units; Vesting of Cash-Settled Units; Change of
Control.

 

  a) The number of the Performance Stock Units that you earn shall be determined
in April 2010 by the Committee administering the Plan as more particularly
described in Exhibit A to the attached Agreement or as otherwise expressly
provided in the Terms and Conditions. Upon earning the Performance Stock Units,
you shall receive the number of Cash-Settled Units equal to the number of
Performance Stock Units that you earn, as more particularly indicated in the
books of the Company.

 

  b) All of the Cash-Settled Units that you receive in accordance with
Section 3(a) shall vest in full and the restrictions on such Cash-Settled Units
shall lapse on March 2, 2011 if you remain continuously employed by the Company
or any of its Affiliates until March 2, 2011, subject to the Terms and
Conditions. Any Cash-Settled Units that do not vest on March 2, 2011 shall be
immediately and irrevocably forfeited. The Committee administering the Plan
shall have the authority to make any determination regarding questions arising
from the application of the provisions of this Section 3(b), which determination
shall be final, conclusive and binding on you and the Company.

 

  c) Notwithstanding the provisions of this Section 3, but subject to the other
Terms and Conditions, upon the occurrence of a Change of Control (as defined
below) on or prior to the last day of the 2010 fiscal year of the Company, you
shall immediately and unconditionally earn all of the Performance Stock Units
and shall immediately and unconditionally become fully vested in all of the
Cash-Settled Units so earned and the restrictions on such Cash-Settled Units
shall lapse if you have been continuously employed by the Company or any of its
Affiliates until the date of such Change of Control. If the Change of Control
occurs during the 2011 fiscal year of the Company, you shall immediately and
unconditionally become fully vested in all of the Cash-Settled Units that you
received and the restrictions on such Cash-Settled Units shall lapse if you have
been continuously employed by the Company or any of its Affiliates until the
date of such Change of Control. For purposes of hereof, the term “Change of
Control” means any of the following events:

 

  i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(A) the then outstanding shares of Common Stock or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; provided, however, that for purposes of
this subsection (i), the following share acquisitions shall not constitute a
Change of Control: (I) any acquisition directly from the Company or (II) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or



--------------------------------------------------------------------------------

  ii) The consummation of any merger or other business combination of the
Company, the sale or lease of all or substantially all the Company’s assets or
any combination of the foregoing transactions (each a “Transaction”) other than
a Transaction immediately following which the stockholders of the Company and
any trustee or fiduciary of any Company employee benefit plan immediately prior
to the Transaction own at least sixty percent (60%) of the voting power,
directly or indirectly, of (A) the surviving corporation in any such merger or
other business combination, (B) the purchaser or lessee of the Company’s assets,
or (C) both the surviving corporation and the purchaser or lessee in the event
of any combination of Transactions; or

 

  iii) Within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board of Directors of the Company by, or on the recommendation of
or with the approval of, at least three-fourths of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who has expressed an intent to effect a Change of Control or engage in
a proxy or other control contest); or

 

  iv) Such other event or transaction as the Board of Directors of the Company
shall determine constitutes a Change of Control.

4. Forfeiture. If you cease to be an employee of the Company or any of its
Affiliates prior to the earning of the Performance Stock Units or the vesting of
the Cash-Settled Units pursuant to Section 3 hereof for any reason, then your
rights to all of the Performance Stock Units or the Cash-Settled Units, as
applicable, shall be immediately and irrevocably forfeited. However, the
Committee administering the Plan may determine to accelerate the earning of the
Performance Stock Units or the vesting of the Cash-Settled Units if you cease to
be an employee of the Company or any of its Affiliates prior to the earning of
the Performance Stock Units or the vesting of the Cash-Settled Units pursuant to
Section 3 hereof for any reason.

5. Restrictions on Transfer. Except as may otherwise be determined by the
Committee administering the Plan, none of the Performance Stock Units or the
Cash-Settled Units may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered by you, and no attempt to transfer the
Performance Stock Units or the Cash-Settled Units, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Performance Stock Units or the
Cash-Settled Units.

 

2



--------------------------------------------------------------------------------

6. Payment. No cash payment shall be made to you prior to the date on which the
applicable Cash-Settled Units vest, in accordance with the terms and conditions
of the attached Agreement and the Terms and Conditions. Furthermore, in no event
shall any cash payment be made to you later than sixty (60) calendar days after
the applicable Cash-Settled Units vested. After the Cash-Settled Units vest
pursuant to Section 3 or Section 4 hereof, and following payment of the
applicable withholding taxes pursuant to Section 7 hereof, the Company shall
promptly cause a cash payment in the amount equal to (i) the Fair Market Value
as of the vesting date of one share of Common Stock for each such vested
Cash-Settled Unit (less any amount withheld to pay taxes) and (ii) the sum of
each cash dividend or other cash distribution per share of Common Stock that the
Company paid to holders of Common Stock generally during the 2011 fiscal year of
the Company, multiplied by the number of such vested Cash-Settled Units (less
any amount withheld to pay taxes), to be made to you. The Company will pay to
you the Fair Market Value as of the vesting date of any fractional share Common
Stock (less any amount withheld to pay taxes).

7. Taxes.

 

  a) You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the Performance Stock
Units, the earning of the Performance Stock Units, the vesting of the
Cash-Settled Units, the receipt of the cash payment pursuant to Section 6
hereof, and any other matters related to the Terms and Conditions and the
attached Agreement. In order to comply with all applicable federal or state
income, social security, payroll, withholding or other tax laws or regulations,
the Company may take such action, and may require you to take such action, as it
deems appropriate to ensure that all applicable federal or state income, social
security, payroll, withholding or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.

 

  b) You acknowledge that you are responsible for the payment of any federal,
state, local or other taxes that are required to be withheld by the Company upon
vesting of the Cash-Settled Units. In order to satisfy any applicable federal,
state, local or other taxes that are required to be withheld, the Company shall
withhold a portion of the cash payment to be delivered pursuant to Section 6
hereof in the amount equal to the federal and state income tax required to be
withheld upon such vesting.

8. Adjustments. If you earn any Performance Stock Units or if any Cash-Settled
Units vest subsequent to any change in the number or character of the Common
Stock through any recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event that affects the Performance
Stock Units covered by this Award of Performance Stock Units or the Cash-Settled
Units that you receive pursuant to the Terms and Conditions, you shall then
receive upon the vesting of the Cash-Settled Units the number and type of
securities or other consideration which you would have received if such
Performance Stock Units had been earned or if such Cash-Settled Units vested
prior to the event changing the number or character of the outstanding Common
Stock.

9. Covenants. In consideration of benefits described elsewhere in the Terms and
Conditions and the attached Agreement, and in recognition of the fact that, as a
result of your employment with the Company or any of its Affiliates, you have
had or will have access to and gain knowledge of highly confidential or
proprietary information or trade secrets pertaining to the Company or its
Affiliates, as well as the customers, suppliers, joint ventures, licensors,
licensees, distributors, or other persons and entities with whom the Company or
any of its Affiliates does business (“Confidential Information”), which the
Company or its Affiliates have expended time, resources, and money to obtain or
develop and which have significant value to the Company and its Affiliates, you
agree for the benefit of the Company and its Affiliates, and as a material
condition to your receipt of benefits described elsewhere in the Terms and
Conditions and the attached Agreement, as follows:

 

  a)

Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its

 

3



--------------------------------------------------------------------------------

 

Affiliates, that this information was obtained or developed by the Company or
its Affiliates at great expense and is zealously guarded by the Company and its
Affiliates from unauthorized disclosure, and that your possession of this
special knowledge is due solely to your employment with the Company or one or
more of its Affiliates. In recognition of the foregoing, you will not at any
time during employment or following termination of employment for any reason,
disclose, use or otherwise make available to any third party, any Confidential
Information relating to the Company’s or any Affiliate’s business, products,
services, customers, vendors, or suppliers; trade secrets, data, specifications,
developments, inventions, and research activity; marketing and sales strategies,
information, and techniques; long and short term plans; existing and prospective
client, vendor, supplier, and employee lists, contacts, and information;
financial, personnel, and information system information and applications; and
any other information concerning the business of the Company or its Affiliates
which is not disclosed to the general public or known in the industry, except
for disclosure necessary in the course of your duties or with the express
written consent of the Company. All Confidential Information, including all
copies, notes regarding, and replications of such Confidential Information will
remain the sole property of the Company or its Affiliates, as applicable, and
must be returned to the Company or such Affiliates immediately upon termination
of your employment.

 

  b) Return of Property. Upon termination of employment with the Company or any
of its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software, and all other property of the Company or its Affiliates and all copies
of such property in your possession. You acknowledge and agree that all such
materials are the sole property of the Company or its Affiliates and that you
will certify in writing to the Company at the time of delivery, whether upon
termination or otherwise, that you have complied with this obligation.

 

  c) Non-Solicitation of Existing or Prospective Customers, Vendors, and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 9(a) includes confidential data pertaining to existing and
prospective customers, vendors, and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of their businesses depends upon
their ability to establish and maintain close and continuing personal contacts
and working relationships with such existing and prospective customers, vendors,
and suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors, and suppliers. Therefore, during your employment
with the Company or any of its Affiliates and for the twelve (12) months
following termination of employment for any reason, you agree that you will not,
except on behalf of the Company or its Affiliates, or with the Company’s express
written consent, solicit, approach, contact or attempt to solicit, approach, or
contact, either directly or indirectly, on your own behalf or on behalf of any
other person or entity, any existing or prospective customers, vendors, or
suppliers of the Company or its Affiliates with whom you had contact or about
whom you gained Confidential Information during your employment with the Company
or its Affiliates for the purpose of obtaining business or engaging in any
commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 9(e)(i)) or cause such customer, supplier,
or vendor to materially change or terminate its business or commercial
relationship with the Company or its Affiliates.

 

  d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 9(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage, or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

4



--------------------------------------------------------------------------------

  e) Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical, or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner, or in any other
capacity, a business competitive with the Business of the Company. This
Section 9(e) shall not apply in the event of a Change in Control as described in
Section 3 above.

 

  i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services, and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to one percent (1%) of the outstanding shares of a
publicly-traded company) or to consult, work in, direct, or have responsibility
for any area of such business, including but not limited to operations,
logistics, sales, marketing, finance, recruiting, sourcing, purchasing,
information technology, or customer service.

 

  f) No Disparaging Statements. You agree that you will not make any disparaging
statements about the Company, its Affiliates, directors, officers, agents,
employees, products, pricing policies or services.

 

  g) Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 9 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective, or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to Company or any of its Affiliates for any breach
by you of this Section 9, you further agree that the Company or such Affiliate
shall be entitled to recover its costs and attorneys’ fees necessary to obtain
such recovery. In addition, you agree that upon your breach of any covenant in
this Section 9, this Award of Performance Stock Units and all Cash-Settled Units
shall be immediately and irrevocably forfeited.

 

  h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term, or provision of the Terms and
Conditions and the attached Agreement should be held to be unenforceable,
invalid, or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid, or lawful
under such law or rule, or, if that is not possible, the offending term or
provision shall be struck and the remaining provisions of the Terms and
Conditions and the attached Agreement shall not be affected or impaired in any
way.

 

5



--------------------------------------------------------------------------------

10. Arbitration. You and the Company agree that any controversy, claim, or
dispute arising out of or relating to the Terms and Conditions and the attached
Agreement, or arising out of or relating to your employment relationship with
the Company or any of its Affiliates, or the termination of such relationship,
shall be resolved by binding arbitration before a neutral arbitrator under rules
set forth in the Federal Arbitration Act, except for claims by the Company
relating to your breach of any of the covenants set forth in Section 9 above. By
way of example only, claims subject to the agreement to arbitrate include claims
litigated under federal, state and local statutory or common law, such as the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, including the Civil Rights Act of 1994, the Americans with
Disabilities Act, the law of contract and the law of tort. You and the Company
agree that such claims may be brought in an appropriate administrative forum,
but at the point at which you or the Company seek a judicial forum to resolve
the matter, the agreement for binding arbitration becomes effective, and you and
the Company hereby knowingly and voluntarily waive any right to have any such
dispute tried and adjudicated by a judge or jury. The foregoing not to the
contrary, the Company may seek to enforce the covenants set forth in Section 9
above, in any court of competent jurisdiction. The agreement to arbitrate shall
continue in full force and effect despite the forfeiture of this Award of
Performance Stock Units or the termination of your employment relationship with
the Company or any of its Affiliates. You and the Company agree that any award
rendered by the arbitrator shall be final and binding and that judgment upon the
final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to you,
the Company or any of its Affiliates had the matter been heard in court. All
expenses of the arbitration, including the required travel and other expenses of
the arbitrator and any witnesses, and the costs relating to any proof produced
at the direction of the arbitrator, shall be borne equally by you and the
Company unless otherwise mutually agreed or unless the arbitrator directs
otherwise in the award. The arbitrator’s compensation shall be borne equally by
you and the Company unless otherwise mutually agreed or unless the law provides
otherwise.

11. Severability. In the event that any portion of the Terms and Conditions and
the attached Agreement shall be held to be invalid, the same shall not affect in
any respect whatsoever the validity and enforceability of the remainder of the
Terms and Conditions and the attached Agreement.

12. Interpretations. The Terms and Conditions and the attached Agreement are
subject in all respects to the Plan. A copy of the Plan is available upon your
request. In the event that any provision of the Terms and Conditions or the
attached Agreement is inconsistent with the terms of the Plan, the terms and
provisions of the Plan shall govern. Any question of administration or
interpretation arising under the Terms and Conditions or the attached Agreement
shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.

13. No Right to Employment. Nothing in the Terms and Conditions, the attached
Agreement or the Plan shall be construed as giving you the right to be retained
as an employee of the Company. In addition, the Company may at any time dismiss
you from employment, free from any liability or any claim under the Terms and
Conditions and the attached Agreement, unless otherwise expressly provided in
the Terms and Conditions and the attached Agreement.

14. Compensation. Any compensation realized from the receipt or payment of (or
the lapse of restrictions relating to) this Award of Performance Stock Units
shall constitute a special long-term incentive payment to you and shall not be
taken into account as compensation in determining the amount of any benefit
under any retirement or other employee benefit plan of the Company or any of its
Affiliates.

15. Headings. Headings are given to the sections and subsections of the Terms
and Conditions and the attached Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Terms and Conditions and the attached
Agreement or any provision hereof.

16. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of the Terms and Conditions and the attached Agreement.

 

6



--------------------------------------------------------------------------------

17. Notices. You should send all written notices regarding this Award of
Performance Stock Units or the Plan to the Company at the following address:

 

SUPERVALU INC. P.O. Box 990 Minneapolis, MN 55440 Attn.: Corporate Secretary
Original Approval: May 27, 2008

 

7